Citation Nr: 1110159	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to an initial rating for migraine headaches in excess of 0 percent from June 1, 2005, and 30 percent from July 17, 2007. 

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

6.  Entitlement to an initial rating in excess of 10 percent for status post cervical fusion with residual strain and myositis from June 1, 2005, and 20 percent from July 12, 2007. 

7.  Entitlement to an initial rating in excess of 20 percent for lumbar strain myositis. 

8.  Entitlement to an initial rating in excess of 0 percent for right shoulder impingement syndrome from June 1, 2005, and 20 percent from July 12, 2007. 

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 2005. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating action by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  

The issues of entitlement to service connection for sleep apnea and TDIU addressed in the REMAND portion of the decision below require additional development and processing and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received in March 2010, the Veteran requested withdrawal of his claims for an initial rating for migraine headaches in excess of 0 percent from June 1, 2005, and 30 percent from July 17, 2007; an initial rating in excess of 10 percent for GERD, and entitlement to service connection for irritable bowel syndrome. 
 
2.  A history of surgery for the left shoulder was noted at entrance to service and the severity of the underlying pathology associated with the left shoulder was not increased by service.  

3.  For the period from June 1, 2005, to July 11, 2007, residuals of the Veteran's cervical fusion with residual strain and myositis showed cervical flexion limited to 25 degrees. 

4.  The Veteran's cervical fusion with residual strain and myositis does not result in forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.

5.  Lumbar strain myositis does not result in flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

6.  For the period from June 1, 2005, to July 11, 2007, right shoulder impingement syndrome did not result in motion of the right arm being limited to the shoulder level.  

7.  For the period beginning July 12, 2007, right shoulder impingement syndrome did not result in motion of the right arm being limited to midway between the side and shoulder level.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of an initial rating for migraine headaches in excess of 0 percent from June 1, 2005, and 30 percent from July 17, 2007; an initial rating in excess of 10 percent for GERD, and service connection for irritable bowel syndrome are met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.306 (2010). 

3.  The criteria for an initial rating of 20 percent for status post cervical fusion with residual strain and myositis from June 1, 2005 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2010).   

4.  The criteria for an initial rating in excess of 20 percent for status post cervical fusion with residual strain and myositis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2010).   

5.  The criteria for an initial rating in excess of 20 percent for lumbar strain myositis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2010). 

6.  The criteria for an initial rating in excess of 0 percent for right shoulder impingement syndrome from June 1, 2005, and 20 percent from July 12, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5201 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled with respect to the claims adjudicated below by letter dated in June 2005 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in these claims.  As the claims for increased ratings for the disabilities on appeal stem from the initial ratings assigned for these conditions, the duty to notify with respect to these claims was fulfilled by this letter.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  These clinical reports, as well as the reports from VA examinations conducted in August 2005, July 2007 and May 2009, contain sufficient clinical findings to determine the proper ratings to be assigned for the service connected disabilities addressed in the decision that follows.  There being no indication that the Veteran has a left shoulder disability that was incurred in or aggravated by service, a VA examination that specifically addresses this issue is not necessary.  As there is no indication that there are additional records that need to be obtained that would assist in the resolution of the claims adjudicated below, the duty to assist has been fulfilled with respect to these claims.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  Here, in correspondence received from the Veteran in March 2010, the Veteran withdrew his appeal with respect to the issues of entitlement to an initial rating for migraine headaches in excess of 0 percent from June 1, 2005, and 30 percent from July 17, 2007, an initial rating in excess of 10 percent for GERD, and service connection for irritable bowel syndrome.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and the appeals with respect to these issues are dismissed without prejudice.

B.  Service Connection for a Left Shoulder Disability 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of:  (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The July 1982 entrance examination noted that prior to service, the Veteran underwent operations on the left shoulder in 1976 and 1977.  Given this notation upon entrance to service, the presumption of soundness upon entrance to service does not apply with respect to the left shoulder.  Reviewing the service treatment reports, while symptoms such as left upper arm and shoulder pain and numbness is demonstrated therein, this symptomatology was linked to the Veteran's cervical disc disease for which surgery was performed during service in 2000.  See eg. August 3, 2000, March 23, 2004, and May 25, 2004 service treatment reports.  In addition, a medical history collected in May 2004 showed the Veteran describing "constant" pain in his left shoulder and elbow.  

After service, the first VA examination conducted in August 2005 showed the Veteran describing pain in both shoulders that he noted that he had been suffering from for two years.  He reported that the shoulder pain was accompanied by stiffness, locking, and fatigability.  The examination of the left shoulder showed a full range of flexion and abduction, with pain at the last 30 degrees of flexion and 20 degrees of abduction. External and internal rotation were full to 90 degrees with pain in the last 20 degrees with no functional loss observed.  There was tenderness to palpation at the supra-acromial area and acromioclavicular joint of the left shoulder.  X-rays showed a posttraumatic deformity of the left shoulder, and the diagnoses were bilateral impingement syndrome.  

Additional post service evidence includes reports from a VA outpatient treatment in October 2007 that reflected a left shoulder sprain that was sustained when the Veteran fell from a flight of stairs that occurred the day prior to this treatment.  No reference to a left shoulder disability was made at VA joints examinations conducted in July 2007 and May 2009. 

Reviewing the record as set forth above, to the extent the service treatment reports reflect evidence of left shoulder and arm pain, such symptomatology was attributed to the Veteran's cervical disc disease.  As such, any such in-service symptomatology attributed to cervical disc disease would be contemplated by the rating currently assigned for the Veteran's service connected post cervical fusion with residual strain and myositis.  With respect to any symptomatology in the left shoulder not contemplated by this rating, given the findings from the August 2005 VA examination of no limitation of left arm motion and the lack of any reference to a left shoulder disability at the July 2007 or May 2009 VA joints examination, the evidence does not show a current disability in the left shoulder that is the result of any aggravation during service of the left shoulder condition noted at entrance.  Moreover, the Veteran has not submitted an opinion or clinical evidence from a physician showing aggravation, defined by the controlling legal authority as an increase in the underlying pathology, of the left shoulder condition noted at entrance.  As for the Veteran's assertions that he has a current left shoulder disability that was incurred in or aggravated by service, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  In short therefore, and while the Board considered the doctrine of reasonable doubt, as the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability, the claim must be denied.  Gilbert, supra.  
 
C.  Increased Rating Issues  

1.  Cervical Spine  

A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine and a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.

With incapacitating episodes of intervertebral disc syndrome (IDS) having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted, while a 40 percent rating is for application where there are incapacitating episodes of IDS having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes of IDS having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes of IDS having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is applied.  38 C.F.R. § 4.71a, DC Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

As indicated above, the service treatment reports reflect cervical disc disease, to include surgery (diskectomy and fusion in the anterior region at C5-C6; a graft of the iliac crest bone; decompression at C5-C6; and the placement of Danek titanium Atlantis plates at C5-C6) in 2000.  After service, a September 2005 rating decision granted service connection for status post cervical fusion with residual strain and myositis.  A 10 percent rating was assigned effective from June 1, 2005.  

The September 2005 rating decision followed the aforementioned August 2005 VA examination which showed motion in the cervical spine as follows:  forward flexion to 35 degrees with pain in the last 10 degrees and 10 degrees of functional loss due to pain; extension to 45 degrees with pain in the last 10 degrees and 10 degrees of functional loss due to pain; left and right lateral flexion to 40 degrees with pain in the last 10 degrees with functional loss due to pain of 5 degrees; and left and right lateral rotation to 60 degrees with pain in the last 20 degrees and 20 degrees of functional loss due to pain.  There was tenderness upon palpation of the cervical area and spasms were noticed.  Repetitive cervical flexion was accomplished with pain and grimacing but without any evidence of lack of endurance, fatigue, or further functional loss.  The Veteran denied being hospitalized or having bed rest recommended for intervertebral disc syndrome during the prior six months, and the examiner noted there was no evidence of ankylosis, scoliosis, reversed lordosis, or abnormal kyphosis.  The diagnosis was status post cervical fusion with residual strain and myositis. 

The Veteran was afforded another VA examination of his cervical spine in July 2007, at which time motion in the cervical spine was to 29 degrees of flexion, 35 degrees of extension, 30 degrees of right and left lateral bending, and 50 degrees of lateral right and left rotation.  There was pain from 20 to 29 degrees of flexion, 30 to 35 degrees of extension, 30 degrees of right and left lateral bending, and 40 to 50 degrees of rotation.  There were functional deficits from 29 to 45 degrees of flexion, 35 to 45 degrees of extension, 30 to 45 degrees of right and left lateral bending and 50 to 80 degrees of right and left rotation.  Repetitive motion did not produce additional disability due to fatigue, weakness, endurance or incoordination.  There was tenderness to palpation and spasms at the paravertebral muscles of C5, C6, and C7 bilaterally.  The examiner noted there was no ankylosis or other postural abnormalities.  The diagnosis in pertinent part was cervical strain with herniated nucleus pulposus at C5-C6 with cervical radiculopathy status post C5-C6 fusion.    

Following the July 2007 VA examination, a February 2008 rating decision increased the rating for the service-connected cervical spine disorder to 20 percent effective from the date of the July 2007 VA examination referenced above, July 12, 2007.  As the effective date for this 20 percent rating was not assigned effective from the date of the 10 percent rating, there is first for consideration whether the Veteran is entitled to a rating in excess of 10 percent for the period from June 1, 2005, to July 11, 2007.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Such a rating would require, before July 12, 1997, cervical spine flexion to be not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In this case, forward flexion of the cervical spine was to 35 degrees at the August 2005 VA examination, but with pain present at 25 degrees such that the examiner identified an additional 10 degrees functional loss from the 35 degrees that was possible.  This is reasonably understood to reflect a range of flexion of the cervical spine limited to 25 degrees.  This satisfies the criteria for a 20 percent evaluation prior to July 2007, and to this extent the appeal is granted.  

As for a rating in excess of 20 percent, such a rating would require there to be forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Such limitation of flexion has not been shown.  At the July 2007 VA examination, flexion was recorded at that time to 29 degrees as indicated above.  A review of the other clinical evidence, to include reports from VA outpatient through September 2009, does not reveal any clinical evidence of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  In addition, there is no evidence that the Veteran suffers from intervertebral disc syndrome associated with the cervical spine disability that has necessitated bed rest prescribed by a physician and treatment by a physician.  As such, a rating in excess of 20 percent with application of all pertinent rating criteria for the Veteran's service-connected cervical spine disability cannot be assigned.  

In reaching the determinations above, the Board has also considered the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiners specifically considered these principles at the August 2005 and July 2007 VA examinations discussed above, and found some additional functional impairment due to pain with repetitive motion.  However, there is no indication that the criteria for additional compensation would be met on the basis of such limitation of motion, and these examiners have specifically found that repetitive motion did not result in lack of endurance, fatigue, weakness, or incoordination.  As such, the Board finds that an increased rating for the Veteran's service connected cervical spine disability beyond what is granted herein is not warranted with application of these principles.  

2.  Lumbar Myositis

The General Rating Formula for Disease and Injuries of the spine provide for a 20 percent evaluation when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants the next higher (40 percent) rating.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

The notes to the criteria for the low back state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, DC 5237 Note (1).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).

The service treatment reports reflect treatment for back pain and reflect a diagnosis of lumbar myositis, and the September 2005 rating decision granted service connection for lumbar strain myositis.  A 20 percent rating was assigned under DC 5237, and this rating has been continued until the present time.  Pertinent evidence to this evaluation included the reports from the aforementioned August 2005 VA examination of the spine, at which time motion in the lumbar spine was shown to 60 degrees of forward flexion, with pain from 40 to 60 degrees and a functional loss of 20 degrees due to pain, extension to 20 degrees with pain the last 10 degrees of extension and a functional loss of 10 degrees due to pain, and left and right lateral flexion to 20 degrees with functional loss of 10 degrees due to pain.  Left and right rotation was to 20 degrees, but also with a 10 degree functional loss due to pain.  There was what was described as "exquisite" tenderness upon palpation at the thoracolumbar area specifically at the paravertebral muscles.  Repetitive lumbar flexion was accomplished with pain and grimacing but without any evidence of lack of endurance, fatigue, or further functional loss.  There was no evidence of lumbar ankylosis, and the Veteran denied being hospitalized or having bed rest recommended for intervertebral disc syndrome during the last six months. 

Additional evidence includes the following findings with respect to the lumbar spine at the aforementioned July 2007 VA examination:  Lumbar motion was to 59 degrees of flexion, 12 degrees of extension, 15 degrees of right and left lateral bending and 35 degrees of right and left lateral rotation.  There was pain from 30 to 59 degrees of flexion, 5 to 12 degrees of extension, 15 degrees of right and left lateral bending and 35 degrees of right and left lateral rotation.  There was tenderness to palpation and spasms at the lumbar paravertebral muscles at L4, l5, and S1.  Repetitive motion did not produce fatigue, weakness, lack of endurance or incoordination.  No lumbar ankylosis was demonstrated.  Sensation was intact and the motor examination showed normal strength and muscle tone and no atrophy.  Deep tendon reflexes were plus 2 bilaterally.  Straight leg raising testing was negative with complaints of back pain.  

At a May 2009 VA examination, the Veteran referred to worsening back pain with less range of motion and that he had difficulty performing activities due to pain.  The examination revealed no ankylosis with lumbar motion to 40 degrees of flexion, 10 degrees of extension, 10 degrees of left lateral flexion, 15 degrees of left lateral rotation, 10 degrees of right lateral flexion and 20 degrees of right lateral rotation.  There was objective evidence of pain on motion, and repetitive motion produced pain but no additional limitations.  Incapacitating episodes of intervertebral disc syndrome were noted.  The lumbar disability was said to prevent exercise and sports and severely limit the ability to shop, travel, bathe, and dress.   

A rating in excess of 20 percent for the service connected lumbar disability would require flexion of the thoracolumbar spine to be 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As set forth above, the overall disability picture shows that the predominant level of range of flexion has been in excess of 30 degrees throughout the appeal period, and no ankylosis has been demonstrated.  As such, a rating in excess of 20 percent for the Veteran's lumbar spine disability under the general criteria for rating disabilities of the spine cannot be assigned. 
As for whether the Veteran has incapacitating episodes of intervertebral disc syndrome, the record fails to show bed rest has been prescribed.  Thus, the Board finds that increased compensation for intervertebral disc syndrome under DC 5243 cannot be assigned.  

In reaching the conclusion above, the Board has also considered the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca.  The examiners specifically considered these principles at each of the VA examinations discussed above, and these examinations did not demonstrate that repetitive motion resulted in lack of endurance, fatigue, weakness, endurance, incoordination, or additional limitations.  Therefore, a rating in excess of 20 percent for the Veteran's lumbar spine disability cannot be assigned at any time following the effective date of the grant of service connection.  

3.  Right Shoulder Impingement Syndrome

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the major arm (the Veteran is right-handed) to shoulder level is evaluated 20 percent disabling, the minimal rating under 38 C.F.R. § 4.71a, DC 5201.  Limitation of motion of the major arm midway between side and shoulder level is 30 percent disabling, and limitation of motion of the major arm to 25 degrees from the side is evaluated as 40 percent disabling under DC 5201.   

The service treatment reports include a December 2004 treatment report reflecting tendonitis of the right shoulder.  After service, an August 2005 VA examination resulted in a diagnosis of impingement syndrome of the shoulders.  Motion in the right arm at that time was shown to 180 degrees of flexion with pain in the last 30 degrees without functional loss.  Abduction was to 180 degrees with pain in the last 20 degrees without functional loss and external and internal rotation were to 90 degrees with pain from 0 to 20 degrees without functional loss.  Repetitive shoulder motion produced pain with no evidence of lack of endurance, fatigue, or incoordination.  There was tenderness upon palpation of the supra-acromial and acromioclavicular shoulder joints.  Following this examination, the September 2005 rating decision granted service connection for right shoulder impingement syndrome at a rating of 0 percent under DC 5201.  

Thereafter, a VA examination conducted in July 2007, showed motion in the right arm to 153 degrees of abduction, 155 degrees of flexion, 90 degrees of external rotation and 70 degrees of internal rotation.  There was pain from 90 to 155 degrees of flexion, 90 to 153 degrees abduction and 70 degrees of internal rotation.  Pain was said to have a major functional impact with a lack of endurance at 90 degrees or above.  There was no additional limitations resulting from fatigue, weakness or incoordination.  There were functional deficits in the right shoulder from 153 to 180 degrees of abduction, 155 to 180 degrees of flexion and 70 to 90 degrees of internal rotation.  Tenderness was elicited to palpation of the right shoulder with no swelling or atrophy at the shoulder or shoulder girdle.  There was no shoulder instability.  Following this examination, the February 2008 rating decision increased the rating for the service connected right shoulder disability to 20 percent effective from the date of the July 2007 VA examination, based on a determination that the motion in the right arm at that examination was limited to the shoulder level.   

The effective date for the 20 percent rating for the Veteran's service connected right shoulder disability was not assigned effective from the date of the noncompensable rating; thus, there is first for consideration whether the Veteran is entitled to a compensable rating for the right shoulder for the period from June 1, 2005, to July 11, 2007.  See AB v. Brown, supra.  As the motion in the right arm was full at the August 2005 VA examination, and review of the other evidence dated prior to the July 2007, VA examination does not reflect the limitation of right arm motion to the shoulder level shown at that time, the criteria for a compensable rating for the service-connected right shoulder disability prior to July  2007 cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DC 5201. 

As for whether a rating in excess of 20 percent for the service connected right shoulder disability may be assigned under DC 5201 for the period after July 2007, such a rating would require there to be limitation of motion of the arm midway between side and shoulder level.  The motion in the right arm was beyond this position as measured at the August 2005 and July 2007 VA examinations.  Review of the additional evidence of record does not reflect the limitation of motion in the right arm required for a 30 percent rating under DC 5201.  In this regard, the motion in the right arm at the May 2009 VA examination was to 130 degrees of flexion, 95 degrees of abduction, 30 degrees of internal rotation and 85 degrees of external rotation.  There was pain with motion, and repetitive motion resulted in pain but no additional limitations.  The Veteran's right shoulder disability was said to prevent exercise and sports and severely impair shopping, bathing, and dressing.  VA outpatient treatment reports dated through September 2009 do not reflect that motion in the right arm was limited to a position midway between side and shoulder level.  As such, a rating in excess of 20 percent for the service connected right shoulder disability for the period beginning July 12, 2007, cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DC 5201.  

In making the determinations above, the Board has also considered the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca.  The examiners specifically considered these principles at the VA examinations discussed above, with the reports from the July 2007 VA examination reflecting what was described as a "major" functional impact with additional motion and a lack of endurance at 90 degrees or above.  However, there were at that time said to be no additional limitations resulting from fatigue, weakness or incoordination.  In addition, the May 2009 VA examination showed pain with motion but no additional limitations.  Thus, as it was also specifically  said at the August 2005 VA examination that repetitive shoulder motion produced no evidence of lack of endurance, fatigue, or incoordination, the Board finds that increased compensation for the right shoulder disability for either period of time discussed above would not be warranted with application of 38 C.F.R. §§ 4.40 or 4.45 or the holding in Deluca.   



4.  Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations assigned by the RO are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the ratings currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

In conclusion, the Board recognizes that the Veteran asserts a much more debilitating condition due to his service connected disabilities than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence from the medical records cited above.  Espiritu; cf. Jandreau.  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims for increased ratings must be denied.  Gilbert, 1 Vet. App. at 49.   

  
ORDER

The claim for entitlement to service connection for irritable bowel syndrome is dismissed. 

Entitlement to service connection for a left shoulder disability is denied.

The claim for entitlement to an initial rating for migraine headaches in excess of 0 percent from June 1, 2005, and 30 percent from July 17, 2007, is dismissed.  

The claim for an initial rating in excess of 10 percent for GERD is dismissed. 

Entitlement to an initial 20 percent rating for status post cervical fusion with residual strain and myositis from June 1, 2005, is granted.  

Entitlement to a rating in excess of 20 percent for status post cervical fusion with residual strain and myositis is denied.  

Entitlement to an initial rating in excess of 20 percent for lumbar strain myositis is denied. 

Entitlement to an initial rating in excess of 0 percent for right shoulder impingement syndrome from June 1, 2005, and 20 percent from July 12, 2007, is denied. 


REMAND

The post service record reflects a diagnosis of sleep apnea.  (See eg. January 24, 2007, results from VA Nocturnal Polysomnography).  It is the Veteran's contention that he had this condition during service but that a proper diagnosis was not rendered therein.  Statements dated in June and July 2008 from individuals who reported that they roomed with the Veteran during service noted that he had problems with sleeping during service associated with heavy snoring and gargling such that it seemed at times the Veteran was choking.  Thus, as the Veteran is competent to assert that he has had symptoms of sleep apnea from service to the present time and given the fact that sleep apnea was shown so shortly after service, the Board concludes that a VA examination that includes an opinion as to whether the Veteran's sleep apnea is etiologically related to service is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See Buchannan, supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As the resolution of the claim for service connection for sleep apnea could potentially affect the adjudication of the claim for TDIU, the Board finds this issue to be inextricably intertwined with the claim for service connection for sleep apnea. Harris v Derwinski, 1 Vet. App. 80 (1991).  Therefore, the adjudication of the  claim for TDIU must be deferred by the Board pending the completion of the development and adjudication requested below.  

For the reasons stated above, this case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination that includes an opinion as to whether there is an etiologic relationship between sleep apnea and any in-service symptomatology or pathology. The claims files should be made available to the examiner for review prior to the examination, and a rationale provided for any opinion expressed.  If it is not possible to provide the opinion sought, that likewise should be explained.  

2.  Thereafter, the claims for service connection for sleep apnea and TDIU must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


